

	

		II 

		109th CONGRESS

		1st Session

		S. 635

		IN THE SENATE OF THE UNITED STATES

		

			March 16, 2005

			Mr. Santorum (for

			 himself, Mr. Conrad, and

			 Mrs. Murray) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security

		  Act to improve the benefits under the medicare program for beneficiaries with

		  kidney disease, and for other purposes.

	

	

		

			1.

			Short title; table of contents

			

				(a)

				Short title

				This Act may be cited as the

			 Kidney Care Quality and Improvement

			 Act of 2005.

			

				(b)

				Table of contents

				The table of contents for

			 this Act is as follows:

				

					Sec. 1. Short

				title.

					TITLE I—Recognizing and improving quality for

				patients

					Sec. 101. Modification of physician surgical reimbursement for

				dialysis access procedures to align incentives for cost and

				quality.

					Sec. 102. Demonstration project for outcomes-based ESRD

				reimbursement system.

					Sec. 103. Required training for patient care dialysis

				technicians.

					TITLE II—Ensuring quality through improvements in the ESRD

				payment system

					Sec. 201. Establishment of annual update framework for the

				medicare ESRD composite rate.

					Sec. 202. Extension of medicare secondary payer.

					Sec. 203. GAO study and report on impact of

				G-codes.

					TITLE III—Improving quality through patient education, access,

				and safety initiatives

					Sec. 301. Support of public and patient education initiatives

				regarding kidney disease.

					Sec. 302. Medicare coverage of kidney disease patient education

				services.

					Sec. 303. Blood flow monitoring demonstration

				projects.

					TITLE IV—Improving quality through improved coverage

					Sec. 401. Improving the home dialysis benefit.

					Sec. 402. Institute of Medicine evaluation and report on home

				dialysis.

					Sec. 403. Establishment of an End-Stage Renal Disease (ESRD)

				Advisory committee.

				

			

			I

			Recognizing and improving quality for patients

			

				101.

				Modification of physician surgical reimbursement for dialysis

			 access procedures to align incentives for cost and quality

				

					(a)

					Full coverage of dialysis access procedures in the ambulatory

			 surgical center setting

					Not later than January 1,

			 2007, the Secretary of Health and Human Services shall—

					

						(1)

						review the surgical

			 procedures specified under section 1833(i)(1) of the Social Security Act (42

			 U.S.C. 1395l(i)(1)) and evaluate whether to include in such procedures the full

			 range of dialysis access procedures, including all reasonable and necessary

			 intervention procedures for the repair and maintenance of an individual's

			 dialysis access, such as the placement, insertion, and maintenance services

			 related to fistulas, synthetic grafts, tunnel catheters, and peritoneal

			 dialysis catheters; and

					

						(2)

						revise such units to reflect

			 the findings of the evaluation.

					

					(b)

					Revision of RBRVS to reflect the difficulty of vascular access

			 procedures

					Not later than January 1,

			 2007, the Secretary of Health and Human Services shall—

					

						(1)

						review the relative value

			 units determined under section 1848(c)(2) of the Social Security Act (42 U.S.C.

			 1395w–4(c)(2)) that are applicable with respect to physicians' services for

			 vascular access procedures; and

					

						(2)

						revise such units to

			 accurately reflect the difficulty of such procedures.

					

				102.

				Demonstration project for outcomes-based ESRD reimbursement

			 system

				

					(a)

					Establishment

					Subject to the succeeding

			 provisions of this section, the Secretary of Health and Human Services (in this

			 section referred to as the Secretary) shall establish

			 demonstration projects under which the Secretary shall evaluate methods that

			 improve the quality of care provided to medicare beneficiaries with end-stage

			 renal disease.

				

					(b)

					Outcomes-Based ESRD reimbursement system

					

						(1)

						In general

						Under the demonstration

			 projects, the Secretary shall provide financial incentives to providers of

			 services and renal dialysis facilities that demonstrate improved quality of

			 care to such beneficiaries.

					

						(2)

						Consideration of outcomes and case-mix

						In determining whether a

			 provider or facility has demonstrated an improved quality of care under

			 paragraph (1), the Secretary shall take into account the outcomes of

			 individuals receiving services from the provider or facility and the case-mix

			 of the provider or facility, paying particular attention to improved patient

			 safety, better vaccination rates, and improved care for diabetes.

					

						(3)

						Incentives described

						The financial incentives

			 provided under paragraph (1) shall—

						

							(A)

							reflect the interactions of

			 payments under parts A and B of title XVIII of the Social Security Act;

			 and

						

							(B)

							recognize improvements based

			 on high quality outcomes during previous periods as well as recent changes in

			 performance to reward long-term improvements.

						

					(c)

					Duration

					The Secretary shall conduct

			 the demonstration project under this section for a period that is not longer

			 than 5 years that begins on January 1, 2007.

				

					(d)

					Evaluation and report

					

						(1)

						Evaluation

						The Secretary shall conduct

			 an evaluation of the demonstration projects conducted under this

			 section.

					

						(2)

						Report

						Not later than 6 months after

			 the date on which the demonstration projects are completed, the Secretary shall

			 submit to Congress a report on the evaluation conducted under paragraph (1)

			 together with recommendations for such legislation and administrative action as

			 the Secretary determines appropriate.

					

					(e)

					Waiver authority

					The Secretary shall waive

			 compliance with the requirements of title XVIII of the Social Security Act (42

			 U.S.C. 1395 et seq.) to such extent and for such period as the Secretary

			 determines is necessary to conduct the demonstration projects.

				

					(f)

					Authorization of appropriations

					

						(1)

						In general

						Payments for the costs of

			 carrying out the demonstration project under this section shall be made from

			 the Federal Supplementary Medical Insurance Trust Fund under section 1841 of

			 such Act (42 U.S.C. 1395t).

					

						(2)

						Amount

						There are authorized to be

			 appropriated from such Trust Fund such sums as may be necessary to carry out

			 this section.

					

				103.

				Required training for patient care dialysis

			 technicians

				

					(a)

					In general

					Section 1881 of the Social

			 Security Act (42 U.S.C. 1395rr) is amended by adding the following:

					

						

							(h)

							(1)

								Except as provided in

				paragraph (3), beginning January 1, 2007, a provider of services or a renal

				dialysis facility may not use any individual as a patient care dialysis

				technician for more than 4 months unless the individual—

								

									(A)

									has completed a training

				program in the care and treatment of an individual with chronic kidney failure

				who is undergoing dialysis treatment;

								

									(B)

									has been certified by a

				nationally recognized certification entity for dialysis technicians; and

								

									(C)

									is competent to provide

				dialysis-related services.

								

								(2)

								Beginning January 1, 2008,

				a provider of services or a renal dialysis facility may not use on a temporary,

				per diem, leased, or on any basis other than as a permanent employee, any

				individual as a patient care dialysis technician unless the individual meets

				the requirements described in subparagraphs (A), (B), and (C) of paragraph

				(1).

							

								(3)

								A provider of services or a

				renal dialysis facility may permit an individual enrolled in a training program

				described in paragraph (1)(A) to serve as a patient care dialysis technician

				while they are so enrolled.

							

								(4)

								For purposes of paragraph

				(1), if, since the most recent completion by an individual of a training

				program described in paragraph (1)(A), there has been a period of 24

				consecutive months during which the individual has not performed

				dialysis-related services for monetary compensation, such individual shall be

				required to complete a new training program or become re-certified as described

				in paragraph (1)(B).

							

								(5)

								A provider of services or a

				renal dialysis facility shall provide such regular performance review and

				regular in-service education as assures that individuals serving as patient

				care dialysis technicians for the provider or facility are competent to perform

				dialysis-related services.

							.

				

			II

			Ensuring quality through improvements in the ESRD payment

			 system

			

				201.

				Establishment of annual update framework for the medicare ESRD

			 composite rate

				

					(a)

					In general

					Section 1881(b)(12)(F) of the

			 Social Security Act (42 U.S.C. 1395rr(b)(12)(F)) is amended to read as

			 follows:

					

						

							(F)

							Beginning with 2006, the

				Secretary shall annually increase the basic case-mix adjusted payment amounts

				established under this paragraph—

							

								(i)

								with respect to the

				component of the basic case-mix adjusted system described in clause (ii) of

				subparagraph (B), by—

								

									(I)

									applying the estimated

				growth in expenditures for drugs and biologicals (including erythropoietin)

				that are separately billable to such component; and

								

									(II)

									converting the amount

				determined in subclause (I) to an increase applicable to the basic case-mix

				adjusted payment amounts established under such subparagraph; and

								

								(ii)

								with respect to the

				composite rate component of the basic case-mix adjusted system described in

				subparagraph (B)(i), for dialysis services furnished—

								

									(I)

									during 2006, by 2.5 percent

				above such payment amounts for such services furnished on December 31,

				2005;

								

									(II)

									during 2007 through 2014,

				by an amount equal to 1 percent of the ESRD market basket percentage increase

				(as defined in paragraph (14)(A), and including any additional factors that may

				increase costs described in paragraph (14)(B)) above such composite rate

				payment amounts for such services furnished on December 31 of the previous

				year; and

								

									(III)

									during 2015 and subsequent

				years, by the ESRD market basket percentage increase (as defined in paragraph

				(14)(A) and including any additional factors that may increase costs described

				in paragraph (14)(B)) above such composite rate payment amounts for such

				services furnished on December 31 of the previous year.

								.

				

					(b)

					ESRD market basket percentage increase defined

					Section 1881(b) of the Social

			 Security Act (42 U.S.C. 1395rr(b)) is amended by adding at the end the

			 following new paragraph:

					

						

							(14)

							(A)

								For purposes of this title,

				the term ESRD market basket percentage increase means, with

				respect to a calendar year, the percentage (estimated by the Secretary before

				the beginning of such year) by which—

								

									(i)

									the cost of the mix of

				goods and services included in the provision of dialysis services (including

				the costs described in subparagraph (D)) that is determined based on an index

				of appropriately weighted indicators of changes in wages and prices which are

				representative of the mix of goods and services included in such dialysis

				services for the calendar year; exceeds

								

									(ii)

									the cost of such mix of

				goods and services for the preceding calendar year.

								

								(B)

								In addition to determining

				the percentage update under subparagraph (A), the Secretary shall also take

				into account any change in the costs of furnishing the mix of goods and

				services described in such subparagraph resulting from—

								

									(i)

									the adoption of scientific

				and technological innovations used to provide dialysis services;

								

									(ii)

									changes in the manner or

				method of delivering dialysis services;

								

									(iii)

									productivity improvements

				in the provision of dialysis services; and

								

									(iv)

									any other relevant

				factor.

								

								(C)

								The Secretary shall

				annually review and update the items and services included in the mix of goods

				and services used to determine the percentage under subparagraph (A).

							

								(D)

								The costs described in this

				subparagraph include—

								

									(i)

									labor costs, including

				direct patient care costs and administrative labor costs, vacation and holiday

				pay, payroll taxes, and employee benefits;

								

									(ii)

									other direct costs,

				including drugs, supplies, and laboratory fees;

								

									(iii)

									overhead costs, including

				medical director fees, temporary services, general and administrative costs,

				interest expenses, and bad debt;

								

									(iv)

									capital costs, including

				rent, real estate taxes, depreciation, utilities, repairs, and maintenance;

				and

								

									(v)

									such other allowable costs

				as the Secretary may specify.

								.

				

				202.

				Extension of medicare secondary payer

				

					Section 1862(b)(1)(C) of the

			 Social Security Act (42 U.S.C. 1395y(b)(1)(C)) is amended—

					

						(1)

						in the last sentence, by

			 inserting , and before January 1, 2006 after prior to

			 such date); and

					

						(2)

						by adding at the end the

			 following new sentence: Effective for items and services furnished on or

			 after January 1, 2006 (with respect to periods beginning on or after the date

			 that is 30 months prior to such date), clauses (i) and (ii) shall be applied by

			 substituting 33-month for 12-month each place it

			 appears in the first sentence..

					

				203.

				GAO study and report on impact of G-codes

				

					(a)

					Study

					The Comptroller General of

			 the United States shall conduct a study on the impact of the temporary codes

			 for nephrologists’ services applicable under the fee schedule for physicians'

			 services under section 1848 of the Social Security Act (42 U.S.C. 1395w–4)

			 (commonly known as G-codes).

				

					(b)

					Report

					Not later than the date that

			 is 6 months after the date of enactment of this Act, the Comptroller General

			 shall submit to Congress a report on the study conducted under subsection (a)

			 together with recommendations for such legislation and administrative action as

			 the Comptroller General determines appropriate.

				

			III

			Improving quality through patient education, access, and safety

			 initiatives

			

				301.

				Support of public and patient education initiatives regarding

			 kidney disease

				

					(a)

					Chronic kidney disease demonstration projects

					

						(1)

						In general

						The Secretary of Health and

			 Human Services (in this section referred to as the Secretary)

			 shall establish demonstration projects to—

						

							(A)

							increase public awareness

			 about the factors that lead to chronic kidney disease, how to prevent it, how

			 to treat it, and how to avoid kidney failure; and

						

							(B)

							enhance surveillance systems

			 and expand research to better assess the prevalence and incidence of chronic

			 kidney disease.

						

						(2)

						Scope and duration

						

							(A)

							Scope

							The Secretary shall select at

			 least 3 States in which to conduct demonstration projects under this

			 subsection. In selecting the States under this subparagraph, the Secretary

			 shall take into account the size of the population of medicare beneficiaries

			 with end-stage renal disease and ensure the participation of individuals who

			 reside in rural and urban areas.

						

							(B)

							Duration

							The demonstration projects

			 under this subsection shall be conducted for a period that is not longer than 5

			 years that begins on January 1, 2007.

						

						(3)

						Evaluation and report

						

							(A)

							Evaluation

							The Secretary shall conduct

			 an evaluation of the demonstration projects conducted under this

			 subsection.

						

							(B)

							Report

							Not later than 6 months after

			 the date on which the demonstration projects under this subsection are

			 completed, the Secretary shall submit to Congress a report on the evaluation

			 conducted under subparagraph (A) together with recommendations for such

			 legislation and administrative action as the Secretary determines

			 appropriate.

						

						(4)

						Authorization of appropriations

						There are authorized to be

			 appropriated to carry out this subsection $2,000,000 for each of fiscal years

			 2007 through 2011.

					

					(b)

					ESRD Self-Management demonstration projects

					

						(1)

						In general

						The Secretary shall establish

			 demonstration projects to enable individuals with end-stage renal disease to

			 develop self-management skills.

					

						(2)

						Scope and duration

						

							(A)

							Scope

							The Secretary shall select at

			 least 3 States in which to conduct demonstration projects under this

			 subsection. In selecting the States under this subparagraph, the Secretary

			 shall take into account the size of the population of medicare beneficiaries

			 with end-stage renal disease and ensure the participation of individuals who

			 reside in rural and urban areas.

						

							(B)

							Duration

							The demonstration projects

			 under this section shall be conducted for a period that is not longer than 5

			 years that begins on January 1, 2007.

						

						(3)

						Evaluation and report

						

							(A)

							Evaluation

							The Secretary shall conduct

			 an evaluation of the demonstration projects conducted under this

			 subsection.

						

							(B)

							Report

							Not later than 6 months after

			 the date on which the demonstration projects under this subsection are

			 completed, the Secretary shall submit to Congress a report on the evaluation

			 conducted under subparagraph (A) together with recommendations for such

			 legislation and administrative action as the Secretary determines

			 appropriate.

						

						(4)

						Authorization of appropriations

						There are authorized to be

			 appropriated to carry out this subsection $2,000,000 for each of fiscal years

			 2007 through 2011.

					

				302.

				Medicare coverage of kidney disease patient education

			 services

				

					(a)

					Coverage of kidney disease education services

					

						(1)

						Coverage

						Section 1861(s)(2) of the

			 Social Security Act (42 U.S.C. 1395x(s)(2)) is amended—

						

							(A)

							in subparagraph (Y), by

			 striking and after the semicolon at the end;

						

							(B)

							in subparagraph (Z), by

			 adding and after the semicolon at the end; and

						

							(C)

							by adding at the end the

			 following new subparagraph:

							

								

									(AA)

									kidney disease education

				services (as defined in subsection (bbb));

								.

						

						(2)

						Services described

						Section 1861 of the Social

			 Security Act (42 U.S.C. 1395x) is amended by adding at the end the following

			 new subsection:

						

							

								(bbb)

								Kidney disease education services(1)

									The term kidney

				disease education services means educational services that are—

									

										(A)

										furnished to an individual

				with kidney disease who, according to accepted clinical guidelines identified

				by the Secretary, will require dialysis or a kidney transplant;

									

										(B)

										furnished, upon the

				referral of the physician managing the individual's kidney condition, by a

				qualified person (as defined in paragraph (2)); and

									

										(C)

										designed—

										

											(i)

											to provide comprehensive

				information regarding—

											

												(I)

												the management of

				comorbidities;

											

												(II)

												the prevention of uremic

				complications; and

											

												(III)

												each option for renal

				replacement therapy (including home and in-center as well as vascular access

				options and transplantation); and

											

											(ii)

											to ensure that the

				individual has the opportunity to actively participate in the choice of

				therapy.

										

									(2)

									The term qualified

				person means—

									

										(A)

										a physician (as described

				in subsection (r)(1));

									

										(B)

										an individual who—

										

											(i)

											is—

											

												(I)

												a registered nurse;

											

												(II)

												a registered dietitian or

				nutrition professional (as defined in subsection (vv)(2));

											

												(III)

												a clinical social worker

				(as defined in subsection (hh)(1));

											

												(IV)

												a physician assistant,

				nurse practitioner, or clinical nurse specialist (as those terms are defined in

				subsection (aa)(5)); or

											

												(V)

												a transplant coordinator;

				and

											

											(ii)

											meets such requirements

				related to experience and other qualifications that the Secretary finds

				necessary and appropriate for furnishing the services described in paragraph

				(1); or

										

										(C)

										a renal dialysis facility

				subject to the requirements of section 1881(b)(1) with personnel who—

										

											(i)

											provide the services

				described in paragraph (1); and

										

											(ii)

											meet the requirements of

				subparagraph (A) or (B).

										

									(3)

									The Secretary shall develop

				the requirements under paragraphs (1)(C)(i) and (2)(B)(ii) after consulting

				with physicians, health educators, professional organizations, accrediting

				organizations, kidney patient organizations, dialysis facilities, transplant

				centers, network organizations described in section 1881(c)(2), and other

				knowledgeable persons.

								

									(4)

									In promulgating regulations

				to carry out this subsection, the Secretary shall ensure that each beneficiary

				who is entitled to kidney disease education services under this title receives

				such services in a timely manner to maximize the benefit of those

				services.

								

									(5)

									The Secretary shall monitor

				the implementation of this subsection to ensure that beneficiaries who are

				eligible for kidney disease education services receive such services in the

				manner described in paragraph (4).

								

									(6)

									No individual shall be

				eligible to be provided more than 6 sessions of kidney disease education

				services under this title.

								.

					

						(3)

						Payment under the physician fee schedule

						Section 1848(j)(3) of the

			 Social Security Act (42 U.S.C. 1395w–4(j)(3)) is amended by inserting

			 (2)(AA), after (2)(W),.

					

						(4)

						Payment to renal dialysis facilities

						Section 1881(b) of the Social

			 Security Act (42 U.S.C. 1395rr(b)), as amended by section 201(b), is amended by

			 adding at the end the following new paragraph:

						

							

								(15)

								For purposes of paragraph

				(12), the single composite weighted formulas determined under such paragraph

				shall not take into account the amount of payment for kidney disease education

				services (as defined in section 1861(bbb)). Instead, payment for such services

				shall be made to the renal dialysis facility on an assignment-related basis

				under section 1848.

							.

					

						(5)

						Limitation on number of sessions

						Section 1862(a)(1) of the

			 Social Security Act (42 U.S.C. 1395y(a)(1)) is amended—

						

							(A)

							by striking

			 and at the end of subparagraph (L);

						

							(B)

							by striking the semicolon at

			 the end of subparagraph (M) and inserting , and; and

						

							(C)

							by adding at the end the

			 following new subparagraph:

							

								

									(N)

									in the case of kidney

				disease education services (as defined in section 1861(bbb)), which are

				performed in excess of the number of sessions covered under such

				section;

								.

						

						(6)

						Annual report to Congress

						Not later than April 1, 2007,

			 and annually thereafter, the Secretary of Health and Human Services (in this

			 section referred to as the Secretary) shall submit to Congress a

			 report on the number of medicare beneficiaries who are entitled to kidney

			 disease education services (as defined in section 1861(bbb) of the Social

			 Security Act, as added by paragraph (2)) under title XVIII of such Act and who

			 receive such services, together with such recommendations for legislative and

			 administrative action as the Secretary determines to be appropriate to fulfill

			 the legislative intent that resulted in the enactment of that

			 subsection.

					

					(b)

					Effective date

					The amendments made by this

			 section shall apply to services furnished on and after January 1, 2007.

				

				303.

				Blood flow monitoring demonstration projects

				

					(a)

					Establishment

					The Secretary of Health and

			 Human Services (in this section referred to as the Secretary)

			 shall establish demonstration projects to evaluate how blood flow monitoring

			 affects the quality and cost of care for medicare beneficiaries with end-stage

			 renal disease.

				

					(b)

					Duration

					The demonstration projects

			 under this section shall be conducted for a period of not longer than 5 years

			 that begins on January 1, 2007.

				

					(c)

					Evaluation and report

					

						(1)

						Evaluation

						The Secretary shall conduct

			 an evaluation of the demonstration projects conducted under this

			 section.

					

						(2)

						Report

						Not later than 6 months after

			 the date on which the demonstration projects under this section are completed,

			 the Secretary shall submit to Congress a report on the evaluation conducted

			 under paragraph (1) together with recommendations for such legislation and

			 administrative action as the Secretary determines appropriate.

					

					(d)

					Waiver authority

					The Secretary shall waive

			 compliance with the requirements of title XVIII of the Social Security Act (42

			 U.S.C. 1395 et seq.) to such extent and for such period as the Secretary

			 determines is necessary to conduct the demonstration projects.

				

					(e)

					Authorization of appropriations

					

						(1)

						In general

						Payments for the costs of

			 carrying out the demonstration project under this section shall be made from

			 the Federal Supplementary Medical Insurance Trust Fund under section 1841 of

			 such Act (42 U.S.C. 1395t).

					

						(2)

						Amount

						There are authorized to be

			 appropriated from such Trust Fund $1,000,000 for each of fiscal years 2007

			 through 2011 to carry out this section.

					

			IV

			Improving quality through improved coverage

			

				401.

				Improving the home dialysis benefit

				

					(a)

					In general

					The Secretary of Health and

			 Human Services (in this section referred to as the Secretary)

			 shall provide appropriate incentives to improve the home dialysis benefit for

			 individuals on behalf of whom payment may be made under section 1881 of the

			 Social Security Act (42 U.S.C. 1395rr).

				

					(b)

					Considerations

					In developing the incentives

			 under subsection (a), the Secretary shall consider revising the fee schedule

			 for physicians' services under section 1848 of the Social Security Act (42

			 U.S.C. 1395w–4) so that the amount paid for services related to end-stage renal

			 disease furnished to home dialysis patients is equal to the amount paid for

			 services related to end-stage renal disease furnished to other patients with 4

			 or more face-to-face physician visits per month.

				

				402.

				Institute of Medicine evaluation and report on home

			 dialysis

				

					(a)

					Evaluation

					

						(1)

						In general

						Not later than the date that

			 is 2 months after the date of enactment of this Act, the Secretary of Health

			 and Human Services (in this section referred to as the Secretary)

			 shall enter into an arrangement under which the Institute of Medicine of the

			 National Academy of Sciences (in this section referred to as the

			 Institute) shall conduct an evaluation of the barriers that exist

			 to increasing the number of individuals with end-stage renal disease who elect

			 to receive home dialysis services under the medicare program under title XVIII

			 of the Social Security Act (42 U.S.C. 1395 et seq.).

					

						(2)

						Specific matters evaluated

						In conducting the evaluation

			 under paragraph (1), the Institute shall—

						

							(A)

							compare current medicare home

			 dialysis costs and payments with current in-center and hospital dialysis costs

			 and payments;

						

							(B)

							catalogue and evaluate the

			 incentives and disincentives in the current reimbursement system that influence

			 whether patients receive home dialysis services;

						

							(C)

							evaluate patient education

			 services and how such services impact the treatment choices made by patients;

			 and

						

							(D)

							consider such other matters

			 as the Institute determines appropriate.

						

						(3)

						Scope of review

						The Institute shall consider

			 a variety of perspectives, including the perspectives of physicians, other

			 health care professionals, hospitals, dialysis facilities, health plans,

			 purchasers, and patients.

					

					(b)

					Report

					Not later than the date that

			 is 18 months after the date of enactment of this Act, the Institute shall

			 submit to the Secretary and appropriate committees of Congress a report on the

			 evaluation conducted under subsection (a)(1) describing the findings of such

			 evaluation and recommendations for implementing incentives to encourage

			 patients to elect to receive home dialysis services under the medicare

			 program.

				

					(c)

					Authorization of appropriations

					There are authorized to be

			 appropriated such sums as may be necessary for the purposes of conducting the

			 evaluation and preparing the report required by this section.

				

				403.

				End-Stage renal disease (ESRD) advisory committee

				

					(a)

					Establishment

					Pursuant to section 222 of

			 the Public Health Service Act (42 U.S.C. 217a), the Secretary of Health and

			 Human Services shall establish within 1 year of the date of enactment of this

			 Act an independent, multidisciplinary, nonpartisan End-Stage Renal Disease

			 Advisory Committee (in this section referred to as the

			 Committee).

				

					(b)

					Membership

					The Committee shall consist

			 of such members as the Secretary may appoint who shall serve for such term as

			 the Secretary may specify. In appointing members of the Committee, the

			 Secretary shall consult with the dialysis community and shall include

			 individuals drawn from diverse backgrounds, such as medicine, nursing, health

			 care policy, the dialysis patient community, the dialysis provider community,

			 and health economics.

				

					(c)

					Purpose of the committee

					

						(1)

						Duties

						The Committee shall provide a

			 forum for expert discussion and deliberation and the formulation of advice and

			 recommendations to the Secretary about medicare coverage for End-Stage Renal

			 Disease patients, as described under section 1881 of the Social Security Act

			 (42 U.S.C. 1395rr).

					

						(2)

						Report

						The Committee shall provide

			 the Secretary with periodic reports that summarize the Committee's activities

			 and its recommendations for such legislation and administrative action as it

			 considers appropriate.

					

					(d)

					Authorization of appropriations

					There are authorized to be

			 appropriated such sums as may be necessary to carry out the purposes of this

			 section.

				

